     Case 7:17-cv-00009-O Document 237 Filed 04/12/19                Page 1 of 1 PageID 2946


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                               WICHITA FALLS DIVISION

BRENDA RHAMES,                                    §
                                                  §
                        Plaintiff,                §
                                                  §
v.                                                §           Civil Action No. 7:17-cv-009-O
                                                  §
UNITED STATES OF AMERICA, et al.,                 §
                                                  §
                        Defendants.               §

                                     ORDER DISMISSING CASE

         Before the Court is Defendants’ Motion to Dismiss, or, in the Alternative, Motion for

Summary Judgment. ECF No. 206. Plaintiff Brenda Rhames filed a response (ECF No. 211) and

Defendants filed a reply (ECF No. 213). Upon review of the motion and of the record in this case,

the Court finds and orders as follows:

         On January 31, 2019, Plaintiff Brenda Rhames filed a Notice of Non-Opposition. ECF

No. 224. In the Notice, Rhames states that she has been released from prison which has rendered

her claims for relief moot. Id. at 1. Rhames states that she now has no opposition to Defendants’

Motion to Dismiss, or, in the Alternative, Motion for Summary Judgment (ECF No. 206). Id.

         For the foregoing reasons, Defendants’ Motion to Dismiss, or, in the Alternative, Motion for

Summary Judgment (ECF No. 206) is GRANTED and this action is DISMISSED with prejudice.

         Alternatively, this action is DISMISSED with prejudice as MOOT.

         SO ORDERED this 12th day of April, 2019.


                                                      _____________________________________
                                                      Reed O’Connor
                                                      UNITED STATES DISTRICT JUDGE
